ALEXANDER, Justice.
• This suit originated in the Justice Court. It is a suit on two promissory notes and to foreclose a chattel mortgage lien. Appellant raises the contention that the amount sued for was above the jurisdiction of the Justice Court and, as a result, the County Court, from which the appeal is prosecuted to this court, was without jurisdiction.
The petition set out the notes with the amounts and dates of payments that had been made thereon and prayed for judgment for balance of principal, interest and attorney’s fees. By calculating the interest that had accumulated on the notes to the date of the payments and applying the payments first to the discharge of the accumulated interest as we are required to do, in the absence of an intention to the contrary, J. I. Case Co. v. Laubhan, Tex.Civ.App., 64 S.W.2d 1079, and the balance to the discharge of principal, and then adding ten per cent to the balance as attorney’s fees as prayed for by the plaintiff, the amount sued for exceeded $200. The amount sued for was therefore above the jurisdiction of the Justice Court and, as a consequence, the County Court from which the appeal was prosecuted was without jurisdiction. 26 Tex. Jur. 876; Childress Oil Co. v. Wood, 111 Tex. 165, 230 S.W. 143.
The judgment of the trial court is reversed and the suit dismissed.